DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The examiner withdrew the Double Patenting rejection, because the applicant timely filed Terminal Disclaimer (on 06/04/2021) that was proved on 06/04/2021.

Response to Amendment
This communication is responsive to the applicant's amendment filed on 06/04/2021.   The applicant(s) amended claims 1, 5, 11 and 15, and canceled claims 4 and 14, and added new claims 21-22 (see the amendment: pages 3-7).
The examiner withdrew previous disclosure objection, because the applicant amended the corresponding content(s) of the specification.  
	The examiner withdrew the previous claim rejection under 35 USC 112 2nd, because the applicant amended the corresponded claim(s), which clarified the rejected issue(s) and overcame the rejection.  

Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 are allowed.
The examiner’s statement for allowance is based on the same reason(s) as stated in its parent applications 15/981645 (now become US patent: 10,546,592) and 14/789755 (now 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre_Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
 

QH/qh
June 19, 2021
/QI HAN/Primary Examiner, Art Unit 2659